
	

113 HR 5712 IH: DHS Private Sector Office Engagement Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5712
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Clawson of Florida (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To authorize the Private Sector Office of the Department of Homeland Security to improve private
			 sector engagement in protecting the homeland, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the DHS Private Sector Office Engagement Act of 2014.
		2.Private Sector Office
			(a)In generalSubsection (f) of section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended to
			 read as follows:
				
					(f)Authorization
						(1)In generalThere is within the Department an office to be known as the Private Sector Office (in this section referred to as the Office). The Office shall be headed by the Assistant Secretary for Private Sector Coordination, who shall
			 be appointed by the Secretary.
						(2)MissionThe mission of the Private Sector Office shall be to—
							(A)create and foster strategic engagement with the private sector to enhance the primary mission of
			 the Department to protect the United States; and
							(B)conduct ongoing economic impact analysis to reduce the burden of Department decisions, regulations,
			 and initiatives on the private sector and the United States economy.
							(3)Qualifications of the Assistant SecretaryThe Assistant Secretary for Private Sector Coordination shall have—
							(A)a minimum of ten years of professional experience working in the private sector;
							(B)a minimum of five years of management experience; and
							(C)a basic knowledge of the regulatory process.
							(4)Deputy Assistant SecretaryThe Office shall have a Deputy Assistant Secretary. Such position shall be part of the career civil
			 service and the individual serving in such position shall satisfy the
			 qualifications specified in paragraph (3) relating to the Assistant
			 Secretary, except that the ten year professional experience requirement
			 under subparagraph (A) of such paragraph may be satisfied by a combination
			 of engaging with or working in the private sector.
						(5)ResponsibilitiesThe Assistant Secretary for Private Sector Coordination shall—
							(A)create a strategic plan for the Office, to be updated or affirmed at a minimum each time there is a
			 new Assistant Secretary;
							(B)advise, inform, and assist the Secretary regarding the impact on the private sector of the
			 Department’s policies, regulations, processes, and actions;
							(C)analyze and report to the Secretary and other appropriate Department officials regarding the
			 economic impact of changes in homeland security policy, including all
			 regulations originating from the Department before such regulations are
			 available for comment in the Federal Register;
							(D)determine what actions, if any, are needed to reduce associated homeland security burdens on the
			 private sector, including unnecessary barriers to private sector job
			 creation;
							(E)create and foster strategic engagement with the private sector to improve homeland security;
							(F)coordinate private sector efforts, with respect to functions of the Department and throughout all
			 components of the Department, to identify private sector resources and
			 capabilities that could be effective in augmenting Federal, State, and
			 local government agency efforts to prevent or respond to an incident;
							(G)in coordination with appropriate components of the Department, encourage and promote to the private
			 sector best practices regarding cyber security and critical infrastructure
			 protection;
							(H)provide information to the private sector regarding voluntary preparedness and the business
			 justification for resilience;
							(I)advise the Secretary regarding the Department’s collective recommendation in evaluating commercial
			 actions pending with other relevant Federal agencies with homeland
			 security related functions;
							(J)provide technical assistance across the Department on issues related to international trade,
			 aviation security, supply chain security, global customs modernization,
			 trade facilitation, and intellectual property rights;
							(K)promote existing public-private partnerships and develop new public-private partnerships to provide
			 for collaboration and mutual support to address homeland security
			 challenges;
							(L)create and manage private sector advisory councils composed of representatives of industries and
			 associations designated by the Secretary to advise the Secretary
			 regarding—
								(i)private sector solutions as such relate to homeland security challenges;
								(ii)homeland security policies, regulations, processes, and actions that affect such industries and
			 associations; and
								(iii)private sector preparedness issues, including effective methods for—
									(I)promoting voluntary preparedness standards to the private sector; and
									(II)assisting the private sector in adopting voluntary preparedness standards; and
									(M)collaborate with the Chief Human Capital Officer to facilitate the DHS Loaned Executive Program
			 through which the Department can obtain ad hoc, unpaid, short-term
			 expertise through appointment of appropriate individuals from the private
			 sector to provide critical skills that, to be fully utilized, require an
			 appointment as an employee and cannot be obtained through other existing
			 hiring mechanisms.
							(6)Accountability
							(A)In generalNot later than 120 days after the date of the enactment of this Act, the Office shall develop
			 objective output and outcome-based performance metrics and measures that
			 will be maintained over time.
							(B)Biannual assessmentsThe Comptroller General of the United States shall perform biannual assessments of the Office’s
			 performance metrics and measures referred to in subparagraph (A),
			 including an evaluation of the accuracy of the economic impact analysis
			 conducted under paragraph (2)(A).
							(C)Annual briefingsThe Assistant Secretary shall annually brief the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate on the activities and performance metrics and
			 measures of the Office.
							(7)Sunset and reevaluationThe authorization under this subsection shall expire on December 31, 2018. The Secretary shall
			 conduct an assessment of the Office concurrently with the next Quadrennial
			 Homeland Security Review required under section 707 of the Homeland
			 Security Act of 2002 (6 U.S.C. 347) that is required after the date of the
			 enactment of this subsection, and submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate information on the
			 following:
							(A)Office performance against the performance metrics and measures referred to in paragraph (6)(A).
							(B)Office strategic plan.
							(C)The results of the biannual assessments under paragraph (6)(B).
							(D)Input from relevant private sector stakeholders and Congress.
							(8)MiscellaneousThe Office shall not duplicate the functions of the Chief Procurement Officer as the Department’s
			 primary liaison for industry or the Office of Small and Disadvantaged
			 Business Utilization regarding potential goods or services the Department
			 may acquire..
			(b)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act. This Act and such amendments shall be carried out using
			 amounts otherwise available for such purposes.
			
